

114 S1273 IS: Strengthening America's Bridges Act
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1273IN THE SENATE OF THE UNITED STATESMay 11, 2015Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish the Strengthening America's Bridges Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening America's Bridges Act. 2.Strengthening America's Bridges Fund (a)Strengthening America's Bridges Fund (1)In generalThere is established in the Treasury of the United States a fund to be known as the Strengthening America's Bridges Fund, consisting of such amounts as may be appropriated to such fund as provided in paragraph (2).
 (2)Transfers to fundThere is hereby appropriated to the Strengthening America's Bridges Fund an amount equivalent to the increase in revenue received in the Treasury by reason of the amendments made by subsection (b), as determined by the Secretary of the Treasury (or the Secretary's delegate).
 (3)Expenditures from fundAmounts in the Strengthening America's Bridges Fund shall be made available by the Secretary of Transportation (referred to in this Act as the Secretary) for the purpose of making grants, in accordance with the requirements of this subsection, to States for the repair or maintenance of any bridges classified as deficient in the National Bridge Inventory, as authorized under section 144(b) of title 23, United States Code.
				(4)Selection process
 (A)In generalThe Secretary shall select the recipients of grants awarded under this subsection in accordance with the criteria published under subparagraph (B) and described in paragraph (5).
 (B)Publication of criteriaThe Secretary shall publish selection criteria for any grants awarded under this subsection not earlier than 60 days after the date of enactment of this Act.
 (C)Timeline for submissionApplications for funding made available under this Act shall be submitted not earlier than 120 days after the date on which the criteria are published under subparagraph (B).
 (D)Deadline for selectionThe Secretary shall select and announce all projects selected under this paragraph not earlier than 60 days after the last day of the submission period described in subparagraph (C).
 (5)CriteriaIn making grants under this subsection, the Secretary shall ensure— (A)an equitable geographic distribution of funds, including an appropriate balance in addressing the needs of urban and rural areas;
 (B)that not more than 25 percent of the funds made available under this Act are awarded to projects in a single State;
 (C)that not less than 20 percent of the funds provided under this Act shall be for projects located in rural areas;
 (D)that for projects located in rural areas, the Secretary may increase the Federal share of costs to more than 80 percent; and
 (E)that priority is given to projects that require a contribution of Federal funds in order to complete an overall financing package.
 (6)Retention of fundsThe Secretary may retain up to 10 percent of the funds made available to the Secretary under paragraph (3), and may transfer portions of those funds to the Administrators of the Federal Highway Administration, to fund the award and oversight of grants made under this subsection.
 (7)Federal shareExcept as provided in paragraph (5)(D), the Federal share of the costs for which an expenditure is made under this subsection shall be, at the option of the recipient, not more than 80 percent.
				(b)Social Security
		number required To claim the refundable portion of the child tax
		credit
				(1)In
 generalSubsection (e) of section 24 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(e)Identification requirement with respect to qualifying children
 (1)In generalSubject to paragraph (2), no credit shall be allowed under this section to a taxpayer with respect to any qualifying child unless the taxpayer includes the name and taxpayer identification number of such qualifying child on the return of tax for the taxable year.
 (2)Refundable portionSubsection (d)(1) shall not apply to any taxpayer with respect to any qualifying child unless the taxpayer includes the name and social security number of such qualifying child on the return of tax for the taxable year..
				(2)Omission treated
 as mathematical or clerical errorSubparagraph (I) of section 6213(g)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (I)an omission of a correct TIN under section 24(e)(1) (relating to child tax credit) or a correct Social Security number required under section 24(e)(2) (relating to refundable portion of child tax credit), to be included on a return,.
				(c)Effective
 dateThe amendments made by this subsection shall apply to taxable years beginning after the date of the enactment of this Act.